By the Court,

Dixon, C. J.
Appeal from a judgment of foreclosure and sale of mortgaged premises. After the action was commenced and at issue, the owner of the premises died, and the plaintiff proceeded to revive it against the heir and administrator according to the provisionsof chapter 363, Laws of 1860. He pursued the course prescribed by the act, filed his supplemental complaint, entered a rule of course requiring the heir, administrator and other parties to show cause, if any they had, within twenty days after service of notice of the rule, why the action should not be revived, and served them with the requisite notice. They neglected to show cause, and after the expiration of twenty days, the action, upon due notice, was brought to a hearing, and judgment given for the plaintiff.
It is objected that the proceeding was irregular ; that the rule and notice were void for uncertainty in not specifying a time and place for cause to be shown. It ought to be a sufficient answer to this objection, that the law is so written; that the statute is jfiain and unambiguous in its terms, and has been fully complied with. But it is insisted that the statute is nugatory, and effect cannot be given to it, for the same reason — that it was impossible for the defendants to show cause unless a time and place were fixed. We can see no such insuperable difficulty. If they had any reasons to urge against the revival, they had but to file their response to the order with the clerk and serve a copy upon the attorneys of *355the plaintiff, and it would Rave been beard by tbe court like other motions or interlocutory proceedings in an action. If notice of argument was necessary, they could have given it, or tbe plaintiff would have been obliged to do so, before be could have proceeded further in tbe case.
There was no irregularity in taking judgment within ninety days after tbe action was revived. - No cause having been shown or answer served within the period limited, the action was in the same condition, so far as it concerned a trial and judgment, as before the decease of the principal defendant. The act declares, if no cause be shown, that the suit shall, after twenty days from the service of notice, stand revived as of course, without further or other order or rule in the premises.
Judgment affirmed.